Citation Nr: 1520883	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1966 to March 1968.  The Veteran's decorations for his period of active service include a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  The Veteran asserts that he first injured his back while in boot camp and that he re-injured his back and neck while serving in the Republic of Vietnam.  

At the outset, the Board notes that the Veteran was awarded a Purple Heart Medal for his service in the Republic of Vietnam.  However, the facts and circumstances surrounding the injury which prompted the award of the Purple Heart Medal are not of record.  In fact, a review of the record shows that only certain pages of the Veteran's service personnel records have been requested and obtained.  Thus, attempts to obtain the Veteran's entire service personnel record should be made before a decision is rendered in this case.  Further, attempts to obtain the facts and circumstances surrounding the awarding of the Purple Heart Medal should also be made before a decision is rendered in this case.  

As noted, the Veteran reports that he sustained a neck and back injury while serving in the Republic of Vietnam.  In support of his appeal, the Veteran has submitted statements from two separate fellow service members who both reported seeing him experience neck and back pain while they served with him in the Republic of Vietnam.  One of the Veteran's fellow service members even reported that he visited the Veteran in the field hospital where he was being treated for severe neck and back pain.  
In September 2009, the Veteran was afforded a VA spine examination.  At that time, the examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely as not that the Veteran's disabilities occurred as a result of his active service as they were more consistent with a hereditary condition and as the Veteran's separation examination was negative for problems associated with his back.  

The Board finds the September 2009 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner failed to consider the Veteran's report that he first experienced back pain during active service and that the pain has continued since his separation from active service.  Further, the examiner noted that it was more consistent with a hereditary condition, but did not elaborate upon that conclusion to a sufficient degree.  As the September 2009 VA opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In February 2012, the Veteran was afforded VA examinations of his neck and back.  At that time, the examiner diagnosed degenerative joint disease of the thoracolumbar and cervical spine.  The examiner provided very confusing and mostly intelligible opinions regarding the etiology of the Veteran's neck and back disabilities.  For example, the examiner opined that the Veteran's neck and back disabilities were not caused by his lower extremity nerve condition.  In this regard, the examiner noted that the neck and back disabilities could cause nerve problems in the upper and lower extremities, but that the reverse was not possible.  Further, the examiner did not provide an opinion as to whether the Veteran's neck and back disabilities were related to his active service.  Therefore, the Board finds that the February 2012 VA examination and opinion reports are of very little probative value.  In any event, the Board notes that the Veteran was not issued a supplemental statement of the case following the February 2012 VA examinations.  

Further, in an April 2012 statement, the Veteran's representative argued that posttraumatic stress disorder (PTSD) can actually have an impact on physical disabilities, to include specifically back disabilities.  The Veteran's representative submitted some research documenting that assertion.  The Board notes that the Veteran is in fact service-connected for PTSD.  However, there is no secondary service connection medical opinion currently of record.  Thus, the Board finds that the Veteran should be afforded new VA examinations to determine the nature and etiology of his neck and back disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Finally, the Board notes that further notice is needed to comply with the notice requirements for secondary service connection claims.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and representative with notice with respect to secondary service connection claims.  38 C.F.R. §§ 3.310, 3.159 (2014); Allen v. Brown, 7 Vet. App. 439 (1995); 38 U.S.C.A. § 5103(a) (West 2014).

2.  Obtain the Veteran's service personnel record.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

3.  Verify the facts and circumstances surrounding the awarding of the Purple Heart Medal to the Veteran for his service in the Republic of Vietnam, to include the identification of the injury sustained that resulted in the award of the Purple Heart Medal.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  
4.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.   Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.  

5.  Then, the Veteran should be scheduled for a VA examination(s) by an examiner(s) with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his neck and back disabilities.  The claims file must be made available to, and reviewed in its entirety by, the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner(s) should opine as to whether it is at least as likely as not (a 50% probability or greater) that any identified neck and back disabilities are etiologically related to the Veteran's active duty, to include his reported injuries sustained while serving in Vietnam.  

The examiner(s) should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified neck and back disabilities were caused, or chronically worsened, by his service-connected PTSD.  

The rationale for all opinions expressed must be provided. 

6.  Confirm that the VA examination report and medical opinions comport with this remand, and undertake any other development found to be warranted.
7.  Then, readjudicate the issues of entitlement to service connection for a neck disability, to include as secondary to the service-connected PTSD, and entitlement to service connection for a low back disability, to include as secondary to the service-connected PTSD.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

